       Case 3:19-cv-00359-DPM Document 27 Filed 03/10/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

TANESHEA POINTER                                             PLAINTIFF

v.                        No. 3:19-cv-359-DPM

MIRACLE KIDS SUCCESS ACADEMY                               DEFENDANT

                                 ORDER
     Pointer's third motion to appoint counsel, Doc. 24, is denied
without prejudice for the reasons previously stated, Doc. 6 & 20.
     Miracle Kid's status report, Doc. 26, is appreciated. In the future,
Pointer must cooperate in the filing of joint reports. Her separate status
report is due by 22 March 2021.
     So Ordered.

                                                    y
                                  D .P. Marshall Jr.
                                  United States District Judge
